Citation Nr: 9913501	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a spine disability 
to include as secondary to service-connected disability.  

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The veteran seeks an increased evaluation for his service-
connected right knee disability, currently evaluated as 10 
percent disabling under Diagnostic Code 5257.  The Board 
notes that when the veteran was examined by VA in May 1997, 
it was reported that he had undergone X-rays of the right 
knee at Reynolds Army Hospital in March 1997.  When he was 
examined by VA in August 1998, the examiner stated that the 
veteran had had X-rays in May 1997 which showed no change 
from the March 1997 X-rays.  No VA X-ray reports have been 
associated with the claims file and it is unclear if the RO 
has requested copies of the X-ray reports apparently taken in 
March 1997 at Reynolds since these reports are also not of 
record.  

In addition, when the veteran was examined by VA in May 1997 
and in August 1998, the examiners reported that the veteran 
had full range of motion; however motion was not documented 
in degrees.  While the examiner in May 1997 reported pain 
with extension, on examination in August 1998, the examiner 
did not report on motion pain.  

The Board is of the opinion that another VA examination is 
warranted prior to making a determination on this issue.  

The veteran also seeks service connection for a spine 
disability as having been incurred in service, or in the 
alternative as due to his service-connected right knee 
disability.  As to the secondary service connection issue, 
the Board notes that there are unclear findings in the 
record.  A private physician opined in an October 1997 letter 
and in a January 1998 letter that the veteran's back 
disability is related to the veteran's service-connected 
right knee disability.  A VA examiner opined in August 1998, 
that the veteran's thoracic spine disability was not likely 
to be secondary to his service-connected right knee 
disability.  This opinion was based on several findings 
including a history given by the veteran in which he reported 
that his spine pain began 20 years ago.  The examiner pointed 
out that the knee injury occurred 19 years ago, and concluded 
that the back disability pre-existed the knee injury.  In an 
October 1998 letter, the veteran reported that the history he 
provided was incorrect and that the back pain began 19 years 
and 8 months prior instead of twenty years.  While the VA 
examiner's name was provided, her medical credentials were 
not indicated.   

In the recent case, Allen v. Brown, 7 Vet. App. 439 (1995), 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1131 (West 
1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.

In light of the Allen case, RO must consider whether the 
veteran's spine disability is proximately due to or the 
result of his service-connected right knee disability 
pursuant to 38 C.F.R. § 3.310(a) (1998).  If however, the RO 
determines that the veteran does not have a spine disability 
which is proximately due to or the result of his service-
connected disability, the RO must also consider whether the 
spine disability has been aggravated by his service-connected 
disability, and, if so, the level of disability attributable 
to aggravation must be determined.  The Board notes that in 
adjudicating the secondary service connection claim, it does 
not appear that the RO applied the aggravation analysis 
discussed in Allen. Thus, as the RO did not address 
aggravation, it also did not inform the veteran concerning 
aggravation or allow him time to submit evidence in this 
regard.  In addition, the RO did not consider the directives 
set forth in Allen v. Brown, 7 Vet. App. 439 in the 
supplemental statement of the case.  

In light of the foregoing, additional development is 
necessary to fulfill the VA's duty to assist.  Accordingly, 
the case is REMANDED for the following actions:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right knee 
disability recently as well as for his 
spine disability since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  Of particular interest are the 
records of the veteran's X-rays taken at 
the Reynolds Army Hospital in March 1995, 
and any VA X-rays taken of the veteran's 
knee, as noted above.  The RO should also 
inform the veteran concerning aggravation 
as noted above and allow him sufficient 
opportunity to submit evidence in this 
regard.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to be performed 
by a board certified orthopedic surgeon, 
if available, to determine the current 
severity of his service-connected right 
knee disability and to evaluate the 
veteran's spine disability.  All 
indicated tests including X-rays should 
be performed and all findings reported in 
detail.  The orthopedist should set forth 
all objective findings regarding the 
right knee disability, including complete 
range of motion measurements.  The 
orthopedist should indicate whether there 
is any recurrent subluxation or lateral 
instability in the right knee.  If there 
is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives. 
See 38 C.F.R. 4.71a.  The examiner should 
report on any objective evidence of pain 
or functional loss due to pain.  The 
physician should also be requested to 
provide an opinion as to whether it is as 
least as likely as not that pain or 
cramping could significantly limit 
functional ability during flare-ups.  The 
physician should also be requested to 
determine whether and to what extent 
weakened movement, excess fatigability or 
incoordination are exhibited.  Atrophy 
should be noted.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran's spine disability is related to 
the service-connected right knee 
disability.  He or she should also note 
if the veteran's service-connected knee 
disability aggravates his spine 
disability, and, if so, what level of 
disability is attributable to 
aggravation.  Finally, the examiner 
should provide an opinion as to how the 
veteran's right knee disability affects 
his employment.  The examiner should give 
complete rationale for all opinions 
rendered.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  All opinions 
and conclusions must be supported by 
complete rationale.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issues of entitlement to an increased 
evaluation for the veteran's service-
connected right knee disability and 
entitlement to service connection for 
spine disability including secondary 
service connection.  In regard to the 
secondary service connection issue, the 
RO should consider the provisions of 38 
C.F.R. § 3.310(a) (1998) and the 
directives set forth in Allen v. Brown, 
supra, regarding aggravation.  



If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, with all applicable laws and 
regulations not previously provided to the veteran included, 
and the veteran and his representative provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



